Fourth Court of Appeals
                                San Antonio, Texas
                                       June 22, 2016

                                   No. 04-16-00002-CV

                             IN THE INTEREST OF J.C.W.,

                 From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015EM504960
                        Honorable Nick Catoe Jr., Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice

      On June 13, 2016, appellant, who is acting pro se in this appeal, filed a Motion for
Random Drug & Alcohol, Urinalysis/Swab Testing and or Hair Follicle Testing. The motion is
DENIED.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court